DETAILED ACTION
Following applicant’s appeal brief filed 10/12/2022, claim(s) 1-6 and 9-20 as filed 10/18/2021 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding the rejections over Schmitter in view of Davis as presented in the appeal brief filed 10/12/2022 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshioka et al. in view of Mueller as described below.  Specifically, Yoshioka teaches a port 5i which is capable of being modified to include a groove in the manner taught by Mueller while still remaining sealed in a closed position (as best shown by Figure 3C of Yoshioka in which the overlap between 5i and the valve housing is much larger than the diameter of port 5i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “two grooves are formed as a first groove and a second groove”.  However, because a groove is already recited in claim 1, it is unclear how many total grooves are required by the claim.
Claim 13 recites “wherein with the implementation of at least two of the at least one valve elements”.  This limitation is unclear, as it is unclear whether the phrase “wherein with the implementation” is intended to positively recite a second valve element.  It appears that the claim is intended to require a second valve element and therefore a clearer limitation would be “further comprising…”.
Claim 13 further recites “wherein each of the at least two valve elements is connected with the drive element…such that the at least two valve elements are movable independently”.  These limitations appear to recite a single drive element coupled to the valve elements.  However, applicant’s disclosure describes each valve element having a respective drive element (e.g. drive elements 26a and 26b).  Therefore, it is unclear whether the claim is intended to require two separate drive elements as disclosed.
Claim 19 recites the limitation "the two oppositely disposed valve elements" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9, 11, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US Patent Application 2014/0305154) in view of Mueller (US Patent 2510514).
Regarding Claim 1, Yoshioka discloses a device for controlling a refrigerant in a refrigerant circuit including at least one compressor, at least one condenser, and at least one evaporator wherein the device is disposed between the at least one condenser and the at least one evaporator and used as an expansion device (it is noted that all of the above limitations only recite an intended use of the claimed “device” and the claimed device is only limited by the structure recited in the body of the claim, however it is further noted that Yoshioka does disclose the device 5 for controlling a refrigerant in a circuit having a compressor 3, condenser 4 and evaporator 8), comprising a housing 5a with ports 5e-f for the connection to fluid lines (as shown in Figure 1), each of which being connected via a passage opening (i.e. the passages connecting the ends of the ports 5e-f with the central valve cavity in the same manner as achieved by applicant) with at least one interior volume of the housing (i.e. the interior volume of 5 which is occupied by the ball 5b as best shown in Figures 2 and 3a-4b), and at least one valve element 5b disposed in the interior volume of the housing (as shown in Figures 2 and 3a-4b), and a drive element 5c for moving the at least one valve element relative to the housing (para. 0030), wherein the at least one valve element 5b is supported rotatably about an axis of rotation (vertical axis as shown in Figure 2) and comprises at least openings formed as through-bores (openings 5g-i as shown in Figures 2 and 3a-4b), which openings form in the interior of the at least one valve element 5b a common volume (common volume at the intersection of 5g-i as shown in Figures 2 and 3a-4b), wherein an axis of symmetry of a first opening 5g and the rotational axis of the at least one valve element is located on a common axis (as shown in Figure 2), wherein a second opening 5h and a third opening 5i of the valve element are disposed in a common center plane of the at least one valve element (best shown in Figure 2) at an angle with respect to one another differing from 0° and from 180°(as shown in Figures 3a-4b), wherein the center plane is oriented orthogonally to the rotational axis of the at least one valve element (the center plane extending horizontally in Figure 2 while the rotational axis extends vertically in Figure 2).
Yoshioka does not disclose wherein on the surface of the at least one valve element, starting at an edge of the third opening 5i, at least one groove is formed which extends along the center plane of the at least one valve element.
Mueller teaches a rotary valve and further teaches, on the surface of the at least one valve element (plug 28), starting at an edge of an opening 34, at least one groove 36 is formed which extends along a center plane of the at least one valve element (as shown in Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Yoshioka to include at least one groove extending along the center plane of the valve element as taught by Mueller for the purpose of providing a means for gradually changing the flow area to thereby prevent a sudden unseating event as well as to prevent pinching of the sealing element (as taught by Mueller; col. 2, lines 46-54).
Regarding Claim 2, Yoshioka further discloses the at least one valve element 5b is formed as a ball or a circular cylinder (para. 0030).
Regarding Claim 3, Yoshioka further discloses the first opening 5g of the at least one valve element 5b is on a side that is opposite to the side oriented toward the drive element 5c (as shown in Figure 2).
Regarding Claim 4, Yoshioka further discloses the at least one valve element 5b is oriented within the housing such that the through-bore of the first opening 5g of the at least one valve element and the passage opening of a first port 5d form a common passageway (i.e. fluid communicates between 5d and 5g in the same manner as achieved by applicant), wherein the axis of symmetry of the first opening 5g of the at least one valve element and an axis of symmetry of the passage opening of the first port 5d are located on a common axis (as shown in Figure 2).
Regarding Claim 6, Yoshioka further discloses axes of symmetry of the openings 5g-i and the rotational axis of the at least one valve element (vertical axis of 5b) have a common point of intersection in the center of the at least one valve element (as shown in Figures 2 and 3a-4b).
Regarding Claim 9, Yoshioka in view of Mueller further discloses, wherein on the surface of the at least one valve element 5b, starting at the edge of the third opening 5i, two grooves are formed as a first groove and a second groove (in the manner taught by Mueller at grooves 36 and 37) which extend on both sides of the third opening (in the manner taught by Mueller, grooves on both sides of opening 34) along the center plane of the at least one valve element (as taught by Mueller; Figure 1 especially).
Regarding Claim 11, Yoshioka further discloses axes of symmetry of the passage openings of a first port 5d, of a second port 5e as well as of a third port 5f of the housing and the rotational axis of the at least one valve element 5b have a common point of intersection (at the center of the valve element 5b as shown in Figure 2) in which the at least one valve element is disposed with a center point (as shown in Figure 2 in the same manner as achieved by applicant).
Regarding Claim 12, Yoshioka further discloses the at least one valve element 5b is connected across a connection element (the unnumbered shaft shown in Figure 2 which connects the ball 5b and the drive 5c provides a “connection element” as claimed) with the drive element 5c, the drive element 5c being disposed outside of the housing 5a (as shown in Figure 2).
Regarding Claim 14, Yoshioka further discloses the passage openings of a second port 5e and of a third port 5f are located on a first common axis (as shown in Figure 2) and the passage opening of a first port 5d and the connection element (the shaft of the valve) are located on a second common axis (as shown in Figure 2) such that the first common axis and the second common axis form a T shape (as shown in Figure 2, the first and second axes are perpendicular).
Regarding Claim 15, Yoshioka further discloses the first port 5d is disposed on a side of the at least one valve element 5b opposite to the drive element 5c (as shown in Figure 2) and that the second port 5e and the third port 5f are implemented on sides opposite to one another and differing from the side of the first port of housing (as shown in Figure 2).
Regarding Claim 16, Yoshioka further discloses the connection element (as described above) is formed as a shaft (shaft extending from 5c to 5b as shown in Figure 2).
Regarding Claim 17, Yoshioka further discloses the connection element (as described above) is fixedly connected at a first end with the drive element 5c and at a second end, formed distally to the first end (second end having the o-ring seals as shown in Figure 2), projects through a side of said housing (projects through the top side of the housing as shown in Figure 2) into the housing and is connected with the at least one valve element 5b (these connections as shown in Figure 2 to convey movement to the valve element).
Claim(s) 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US Patent Application 2014/0305154) in view of Mueller (US Patent 2510514) as applied to claims 12 or 4 above, and further in view of Lockhart (US Patent 8844567).
Regarding Claim 13, Yoshioka does not disclose (as best understood as described above), wherein with the implementation of at least two of the at least one valve elements, wherein each of the at least two valve elements is connected with the drive element across a connection element such that the at least two valve elements are movable independently of one another.
Lockhart teaches a manifold for a refrigeration system (abstract) and further teaches at least two valve elements (66 and 86) connected with a drive element (handles 74 and 94 provide respective drive elements as best understood; alternatively it is noted that each of the valves are connected with both drives 74 and 94 at least via the housing of the manifold) across a connection element (the shafts coupled to each valve for a connection element) such that the at least two valve elements are movable independently of one another (via the handles 74 and 94, respectively).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Yoshioka to include a second valve as taught by Lockhart for the purpose of controlling additional fluid lines to thereby expand the capabilities of the system.
Regarding Claim 18, Yoshioka in view of Mueller and further in view of Lockhart (the combination with Lockhart as described with respect to claim 13 as described above is incorporated herein) further discloses an even number of the at least one valve element is provided (two valve elements as taught by Lockhart as described above).
Regarding Claim 19, Yoshioka in view of Mueller and further in view of Lockhart (the combination with Lockhart as described with respect to claim 13 as described above is incorporated herein) further discloses the first passage openings of the two oppositely disposed valve elements (as taught by Lockhart as described above, each valve element cooperates with openings e.g. 64 and 84) are connected with one another at a single connection site (the openings are seen to be connected at least via the housing, this connection at the “site” of the housing as taught by Lockhart).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US Patent Application 2014/0305154) in view of Mueller (US Patent 2510514) as applied to claim 1 above, and further in view of Borre et al. (US Patent Application 2007/0113575).
Regarding Claim 20, Yoshioka does not disclose the drive element is formed as a servomotor.
Borre teaches a rotatable valve for a refrigeration system (abstract) and further teaches an actuator 52 comprises a servomotor (para. 0036).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Yoshioka such that the drive element is a servomotor as taught by Borre for the purpose of utilizing a particular actuation mechanism known in the art to be suitable for controlling rotary valves in refrigeration systems.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Yoshioka is seen as the closest prior art as described above.  However, Yoshioka fails to teach the through-bores have identical diameters that are constant over their length as required by claim 5.  Specifically, Yoshioka teaches through-bore 5i is relatively narrow compared with bores 5g and 5h to provide desired flow characteristics and therefore it would not have been obvious to modify Yoshioka such that the through-bores have identical diameters that are constant over their length as required by claim 5.  With respect to claim 10, Yoshioka in view of Mueller fails to teach “the second groove is diametrically opposite to the second opening of the at least one valve element”.  That is, the second and third openings (5h and 5i) are 90 degrees apart as shown in Figures 3A-4B and therefore a second groove at the end of the third opening 5i would not reasonably extend to the location diametrically opposite the second opening as claimed.  There is no teaching or motivation to modify the location of the openings of Yoshioka to provide the arrangement required in claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753